      Case 3:20-cr-01351-JLS Document 47 Filed 10/30/20 PageID.90 Page 1 of 1



 1

 2                                                                            FILED
 3                                                                              OCT 3 0 2020
 4                                                                         CLERK, U.S. DISTRICT
                                                                      SOUTHERN DISTRICT OF C      F
 5                                                                BY

 6

 7
 8
                       IN THE UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA

lO    UNITED STATES OF AMERICA,                 Case No.: 3:20-CR-01351-JLS
11
                           Plaintiff,
12
13           V.                                 ORDER FOLLOWING BOND
                                                MODIFICATION TO VISIT
14
      ANDREA MELISSA GUICHO,                    VISIT MEXICALI FOR A WEEKEND
15
                           Defendant.
16
17          IT IS HEREBY ORDERED THAT the court has modified the Defendants bond

18 in the above matter. It is ordered that Defendant, Andrea Melissa Guicho, will be able
19
     to visit her family in Mexicali, Baja California for one weekend from Friday to Sunday
20
21 at the following address: Ave. Gran Trianon 899 Frac. Versalles. Mexicali, Baja

22 California 21254 as directed bl pretrial. 7,½ Qrl.t-1irl..£. a.lU-/c.uvi_ ll'/sif-
23 Wi I/ );e. a..,f fhLfrifJJ St4.n<!.£S        tJf.45 (!/t,,-n'rrl    ·

24 IT IS SO ORDERED.
25

              /0 /.3D / J(JJ-0
26 Dated: _..........,i--=--,--=----'----
27                                            ~NTENEGRO
                                              UNITED STATES MAGISTRATE JUDGE
28
